         Case 8:18-cv-00891-PWG Document 68 Filed 02/11/19 Page 1 of 5



Via CM/ECF                                                     February 11, 2019

The Honorable Paul W. Grimm
United States District Judge
United States Courthouse
6500 Cherrywood Lane
Greenbelt, Maryland 20770

       Re: NAACP, et al. v. Bureau of the Census, et al., No. 8:18-cv-0891 (D. Md.)

Dear Judge Grimm:

    Plaintiffs submit this letter to describe their planned motion for leave to file a Second
Amended Complaint (“SAC”). ECF No. 3. The proposed SAC would add claims under the
Administrative Procedure Act (“APA”), 5 U.S.C. § 551 et seq., reinstate a constitutional claim
for injunctive relief under the Enumeration Clause, and update fact allegations. The Defendants’
release on February 1, 2019 of their final 2020 Census Operational Plan (“Final Operational
Plan”) prompts the proposed SAC. “The court should freely give leave [to amend] when justice
so requires.” Brent v. Priority 1 Auto. Grp., 2016 WL 7178302, at *2 (D. Md. Dec. 9, 2016)
(Grimm, J.) (quoting Fed. R. Civ. P. 15(a)(2)).

    1. APA Claims Arising From Defendants’ Release of Their Final Operational Plan

    The Final Operational Plan1 constitutes final agency action fit for judicial review pursuant to
the APA. See Sackett v. EPA, 566 U.S. 120, 129 (2012) (recognizing “presumption of
reviewability for all final agency action.”). Defendants expressly stated that the February 1
release “is the final operational plan and reflects our final design” for the 2020 Census.2

    Whether an agency action is final depends on two factors. The action must “mark the
consummation of the agency’s decisionmaking process,” Bennett v. Spear, 520 U.S. 154, 177
(1997), and it “must be one by which rights or obligations have been determined, or from which
legal consequences will flow.” Id. The Final Operational Plan satisfies both criteria. It represents
the conclusion of the 2020 Census’ planning stage and the start of the operational stage.3 It also
determines the obligations of Defendants and their employees by detailing the manner in which

1 2020 Census Operational Plan: A New Design for the 21st Century (Version 4.0), U.S. Census
Bureau (December 2018), https://www2.census.gov/programs-surveys/decennial/2020/program-
management/planning-docs/2020-oper-plan4.pdf. Although dated December 2018, the Plan was
made public for the first time on February 1, 2019.
2 Deborah Stempowski, 2020 Census Operational Plan at Slide 19, U.S. Census Bureau (Feb. 1,

2019), https://www2.census.gov/programs-surveys/decennial/2020/program-management/pmr-
materials/02-01-2019/pmr-op-plan-2019-02-01.pdf.
3 02/01/19: 2020 Census Quarterly Program Management Review (PMR) at 24:35, U.S. Census

Bureau (Feb. 1, 2019), https://www.youtube.com/watch?v=b96n0AiZZSE (explanation by
Associate Director for Decennial Census Programs that the final Operational Plan “culminates
years of planning” and marks a transition “into the operational phase of the 2020 Census”).

                                                 1
         Case 8:18-cv-00891-PWG Document 68 Filed 02/11/19 Page 2 of 5



they will conduct the 2020 Census. That the agency may subsequently revise the plan does not
undercut its finality. The possibility of revision “is a common characteristic of agency action,
and does not make an otherwise definitive decision nonfinal.” Army Corps. of Eng’rs v. Hawkes
Co., 126 S. Ct. 1807, 1814 (2016). What matters is that the agency “for all practical purposes
‘has ruled definitively.’” Id.; see also Int'l Refugee Assistance Project v. Trump, 883 F.3d 233,
285 (4th Cir. 2018), vacated on other grounds, 138 S. Ct. 2710 (2018) (“[T]he measure of
finality is also ‘pragmatic’; an agency action is ‘immediately reviewable’ when it gives notice of
how a certain statute will be applied.”).

    Plaintiffs seek leave to add two APA claims, neither of which could have been brought
before the final agency action embodied in the February 1, 2019 Plan. Plaintiffs’ proposed APA
claims fit comfortably within the tradition of census litigation. As this Court has recognized,
courts have often adjudicated challenges to “discrete agency decision[s]” involving the census,
especially under the APA. ECF No. 64 at 5; see also id. at 25.

    First, Plaintiffs will allege that discrete, final decisions communicated in the Plan are
arbitrary and capricious under 5 U.S.C. § 706(2)(A). Under this section, “[n]ot only must an
agency’s decreed result be within the scope of its lawful authority, but the process by which it
reaches that result must be logical and rational” and explainable based on “consideration of the
relevant factors.” Michigan v. EPA, 135 S. Ct. 2699, 2706 (2015). As the proposed SAC will
allege, the Plan includes several discrete decisions which are not based on consideration of the
relevant factors, such as the decision to hire significantly fewer enumerators than for the 2010
Census and the decision to cancel (not merely postpone) crucial field tests. These decisions,
individually and cumulatively, violate the APA’s ban on arbitrary and capricious agency action.

    Second, these same decisions in the Plan should also be set aside as “contrary to
constitutional right, power, privilege, or immunity,” 5 U.S.C. § 706(2)(B), because, individually
and cumulatively, they violate the constitutional mandate to conduct an “actual Enumeration” of
the people. U.S. Const. art. I § 2 cl. 3.

   2. Plaintiffs Seek to Reinstate Claims Now Ripe Under the Enumeration Clause

    Plaintiffs seek to reinstate their previously dismissed claims under the Enumeration Clause as
the release of the Final Operational Plan renders them ripe. The Plan creates an unambiguous
opportunity for judicial review of the Bureau’s decisions without entanglement “in abstract
disagreements over administrative policies,” Abbott Labs. v. Gardner, 387 U.S. 136, 148 (1967).

    Ripeness depends on three factors: “(1) whether delayed review would cause hardship to the
plaintiffs; (2) whether judicial intervention would inappropriately interfere with further
administrative action; and (3) whether the courts would benefit from further factual development
of the issues presented.” Ohio Forestry Ass’n v. Sierra Club, 523 U.S. 726, 733 (1998). The
constitutional claims that Plaintiffs seek to reinstate satisfy this test because the Plan is the final
document encompassing “the design for conducting the 2020 Census,” and “covers all operations
to execute the 2020 Census” including what will be done “and, at a high-level, how the work will
be conducted.” Stempowski, 2020 Census Operational Plan at Slide 19.




                                                  2
         Case 8:18-cv-00891-PWG Document 68 Filed 02/11/19 Page 3 of 5



    First, a delay in judicial review would “cause hardship to the Plaintiffs,” Ohio Forestry
Ass’n, 523 U.S. at 733, because the Plan means the Census Bureau has chosen methods for the
2020 Census that do not bear “a reasonable relationship to the accomplishment of an actual
enumeration of the population.” Wisconsin v. City of New York, 517 U.S. 1, 20 (1996). The Final
Operational Plan is therefore a “procedural violation” that ripens for review before actually
causing a census undercount. U.S. House of Reps. v. U.S. Dep't of Commerce, 11 F. Supp. 2d 76,
91 (D.D.C. 1998). Further, since the Plan reflects the 2020 Census’s final design, it marks “the
point at which use of th[e] [challenged] procedure is ‘certainly impending.’” Id.

    Moreover, Plaintiffs are “already suffering harm . . . due to the diversion of valuable
resources” and “time is of the essence.” New York v. U.S. Dept. of Commerce, 18-CV-2921,
2019 WL 190285 at *88 (S.D.N.Y. Jan. 15, 2019). Now that it is clear that the Census Bureau
will not formulate a better plan on its own, Plaintiff NAACP and its members will have no
choice but to divert more resources toward promoting 2020 Census participation in Prince
George’s County and across the country.

    Second, judicial review at this stage will not interfere with further planning because
Plaintiffs’ claims no longer “rest[] upon ‘contingent future events that may not occur as
anticipated, or indeed may not occur at all.’” U.S. House of Reps., 11 F. Supp. 2d at 90. Each
discrete choice embodied in the Plan is just as final as Commerce Secretary Wilbur Ross’s “final
agency action” in deciding to include the citizenship question. New York, 2019 WL 190285, at
*89. This Court noted that with sufficient funding, it is “inevitable that many of the alleged
deficiencies in staffing, census design, and testing will be addressed, and, where deficient,
corrected.” ECF No. 64 at 32. But the Defendants’ Final Operational Plan confirms that these
deficiencies are a purposeful design and will not be corrected.

    Third, the Plan provides sufficient factual development to facilitate review as it answers
previously open questions about the Bureau’s future conduct. For example, the Plan includes a
choice not to reinstate cancelled field tests. As this Court has recognized, “there may come a date
when a failure to have conducted the testing may itself be evidence that Defendants’ preparations
are insufficient.” ECF No. 64 at 33 n.14. We respectfully submit that that time has come.

   3. Plaintiffs Seek to Update Their Factual Allegations

    Plaintiffs seek to revise the factual allegations in their Complaint to reflect developments in
the plans for the 2020 Census since they filed their First Amended Complaint in June 2018. The
SAC would delete outdated allegations and allege new facts based on recent developments.

     Plaintiffs also seek to elaborate on allegations regarding the standing of Plaintiff NAACP.
The Court stated in its January 29, 2019 opinion that the NAACP lacked “standing to represent
all hard-to-count populations across the United States,” given that a lost Representative in one
state will be offset by a gain in another. ECF No. 64 at 40 n.17. An organization need not allege
injuries to all of its members. Supplemental allegations will clarify the injury suffered by the
NAACP and many of its members when a nationwide undercount of African Americans
disproportionately reduces the political representation and federal funding of localities and states
with large African American populations.



                                                 3
           Case 8:18-cv-00891-PWG Document 68 Filed 02/11/19 Page 4 of 5



Respectfully submitted,

/s/Michael J. Wishnie

Rachel Brown,* Law Student Intern                         Jeremy M. Creelan, pro hac vice
Casey Gilfoil,* Law Student Intern                        Susan J. Kohlmann, pro hac vice
Daniel Ki,* Law Student Intern                            Jacob D. Alderdice, pro hac vice
Nikita Lalwani,* Law Student Intern                       Jenner & Block LLP
Abigail Olson, Law Student Intern                         919 Third Avenue
Joseph Schottenfeld, Law Student Intern                   New York, NY 10022-3908
Charlotte Schwartz, Law Student Intern                    Counsel for all Plaintiffs
Jeffrey Zalesin, Law Student Intern
Joshua Zoffer,* Law Student Intern                        Khyla D. Craine (Bar No. 14117)
Renee Burbank†                                            Anson C. Asaka (Bar No. 20456)
Michael J. Wishnie (Bar No. 20350)                        National Association for the Advancement
Rule of Law Clinic                                        of Colored People, Inc.
Yale Law School4                                          4805 Mt. Hope Drive
127 Wall Street                                           Baltimore, MD 21215
New Haven, CT 06511                                       Tel: (410) 580-5797
Tel: (203) 436-4780                                       Fax: (410) 358-9350
michael.wishnie@ylsclinics.org                            Counsel for Plaintiffs NAACP and Prince
Counsel for all Plaintiffs                                George’s County NAACP Branch




4This letter does not purport to state the views of       † Application   for D. Md. admission pending
Yale Law School, if any.
*Law student interns. Petition to practice
forthcoming.


                                                      4
         Case 8:18-cv-00891-PWG Document 68 Filed 02/11/19 Page 5 of 5



                                 CERTIFICATE OF SERVICE

I, Michael J. Wishnie, certify that copies of the foregoing letter were served this 11th day of
February, 2019 upon all counsel of record by ECF.

                                                      /s/ Michael J. Wishnie
                                                      Michael J. Wishnie




                                                 5
